Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.
 
Status of Claims
Claims 1-6, 8-13, 15, 25-27, and 51-55 are pending as of the response and amendments filed on 7/22/22. Claims 52-55 have been newly added; claims 7, 14, 16-24, and 28-50 have been canceled. 
The previous rejections under 35 USC 112(a) and 112(b) are overcome by the amendments; these rejections are withdrawn.
Claims 1-6, 8-13, 15, 25-27, and 50-51 were previously rejected for obviousness type double patenting over the claims of US 9884057 in view of Fields, Glessner, Ghiron, and Manos; and claims 1-6, 8-13, 15, 25-27, and 50 were previously rejected for obviousness type double patenting over the claims of US 10869861 in view of Lo-Castro, Glessner, Ghiron, and Manos. In response, Applicants have requested these rejections be held in abeyance pending notification of otherwise allowable subject matter. 
The obviousness type double patenting rejections are maintained for reasons of record, and are reiterated below, modified to account for the amended claims. 
Claims 1-6, 8-13, 15, 25-27, and 51-55 were examined and are rejected. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, 15, 25-27, and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9884057 in view of Fields, “When It’s Not Just ADHD”, WebMD, retrieved online at: ; https://www.webmd.com/add-adhd/childhood-adhd/features/not-just-adhd, publ 2015, pp. 1-12; Glessner et. al., WO 2012027491 A1 (publ. 3/1/2012); Ghiron et. al., USP 7396326 B2 (patented 7/8/2008); and Manos, “Opinions on Drug Holidays in Pediatric ADHD”, Medscape Psychiatry, Expert Column, obtained from internet: https://www.medscape.org/viewarticle/519331, pp. 1-7, publ. 2005. The instant claims are drawn to a method of treating attention deficit hyperactivity disorder (ADHD) in a subject comprising administering fasoracetam to the subject who has at least one CNV in a subset of mGluR network genes selected from CNTN4, GRM8, MC4R, CTNNA2, SNCA, ADRA2A, GRM5, and CA8, wherein the fasoracetam is administered at a dose of 50-400 mg. once, twice, or three times daily. The claims of US ‘057 are drawn to a method of treating ADHD in a subject comprising administering fasoracetam at a dose of 100-400 mg. twice daily wherein the subject has at least one CNV in at least one mGluR network gene, wherein the subject also has oppositional defiant disorder. Claims 5-6 of US ‘057 further recites the CNV in a Tier 1 or Tier 2 mGluR network gene; looking to US ‘057 disclosure, genes CNTN4, CTNNA2, GRM5, GRM8, and CA8 are included as Tier 1 genes (see Fig. 1-1). Therefore, the claims of US ‘057 recite treating an ADHD patient having at least one CNV in a gene selected from CNTN4, CTNNA2, GRM5, GRM8, and CA8, which is also recited by the instant claims, by administering the same drug, fasoracetam, at a dosage range that overlaps with the instant claims. Claim 10 of US ‘057 recites wherein after at least four weeks of treatment, the subject’s CGI-I score is 1 or 2, a limitation also recited by instant claim 2. While the instant claims don’t recite treating a patient with ADHD comorbid with oppositional defiant disorder, Fields teaches oppositional defiant disorder as one of the most common conditions linked to ADHD, and that ADHD medication can improve symptoms of oppositional defiant disorder (see p. 3, next to last para-p. 4, 2nd para). Therefore, it would have been prima facie obvious to have applied treating a patient with ADHD and oppositional defiant disorder to the instantly claimed method, in view of the teachings of Fields. While the claims of US ‘057 don’t recite administering an additional pharmaceutical agent inclusive of those recited by instant claim 9, or the CNV detection steps recited by instant claims 25-27 & 53-55, these steps would have been prima facie obvious in view of Glessner. Glessner teaches methods of identifying association of rare recurrent genetic variations to ADHD, and methods of diagnosing and treatment of ADHD (Title & Abstract; p. 1, lines 11-14). Glessner further teaches the detection of the presence of at least one copy number variation (CNV) in a target polynucleotide wherein if CNV is present, the patient has an increased risk for developing ADHD (p. 2, lines 15-25). As Glessner teaches diagnosis of ADHD-associated CNVs (p. 16, line 7-p. 17, line 27), one of ordinary skill in the art would have understood Glessner to encompass treating a patient who has not yet been diagnosed with ADHD. Glessner teaches a method of treating ADHD in a patient having at least one prescribed SNP indicative of the presence of an ADHD-associated CNV by administering a therapeutically effective amount of at least one member of the piracetam family of nootropic agents (p. 3, lines 16-27). Glessner teaches loci associated with ADHD to include those in genes GRM8, CNTN4, CTNNA2, and GRM5 (p. 28, line 12-p. 29, see Table 2). Glessner teaches detection of the CNV by obtaining a biological sample from a patient, including a sample containing nucleic acids, isolating the sample, optionally amplifying the nucleic acid using PCR, and analyzing the nucleic acid for a CNV in one of the aforementioned genes (p. 8, lines 21-29; p. 16, line 7-p. 17, line 27). Glessner teaches the preferred nootropic for treating ADHD in patients determined to have a CNV in one of the genes taught in Table 13 is (+)-5-oxo-D-prolinepiperidinamide monohydrate (p. 64, lines 8-16; p. 98, claims 22 & 26); this compound is otherwise known as fasoracetam monohydrate (see Applicants’ specification, para [0050], [0094]). Glessner teaches symptoms of ADHD include hyperactivity, fidgeting, difficulty staying seated, interruptive behavior, acting before thinking, shifts activities, forgetfulness, carelessness, excessive talking, e.g., disruptive behavior (pp. 42-43, Table 9). CNVs include duplications and deletions (p. 28, Table 3A). Methylphenidate is taught as a drug for treating ADHD; this drug is a well-known stimulant. Glessner teaches assessment of children aged 6-17 years (p. 39, lines 5-7). Therefore, it would have been prima facie obvious to have incorporated the steps of detecting a CNV in a mGluR network gene as recited by instant claims 25-27 to the method claimed in US ‘057, in view of Glessner. As Glessner teaches methylphenidate is used to treat ADHD it would have been prima facie obvious to have incorporated administering methylphenidate to the method of treatment recited by claims of ‘057, with a reasonable expectation of success. 
The claims of US ‘057 don’t recite administering a non-pharmaceutical therapy as recited by instant claim 10, or administration of fasoracetam after a washout period of other ADHD medications as recited by instant claim 12, however, these steps would have been prima facie obvious in view of Ghiron and Manos. Ghiron teaches transcutaneous magnetic stimulation is used to treat patients suffering from various neurological disorders including attention deficit hyperactivity disorder (col. 4, line 48-col. 5, line 13, with emphasis on col. 4, lines 55-56). Ghiron further teaches transcutaneous magnetic stimulation to encompass repetitive transcranial magnetic stimulation and magnetic seizure therapy (col. 5, lines 15-21). Manos teaches a drug holiday as the conscious, deliberate suspension of medication, usually for a short time period, and that drug holidays are used to demonstrate the need for medication; temporarily remove side effects; and satisfy the notion of caregivers that medication shouldn’t be used if it can be avoided (p. 1, 2nd para). Manos teaches situations in which medication suspension is warranted includes washout periods before starting a new medication (p. 2, last sentence of 1st para). As the claims of US ‘057 are also drawn to treating patients with ADHD, it would have been prima facie obvious to have administered fasoracetam after a washout period of other ADHD medications, and to have further applied repetitive transcranial magnetic stimulation or magnetic seizure therapy to the treatment method, in view of the teachings of Manos and Ghiron. The instant claims and the method claimed in US ‘057 are therefore not patentably distinct. 

Claims 1-6, 8-13, 15, 25-27, and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 10869861 in view of Lo-Castro et. al., Brain & Dev., vol. 33, pp. 456-461, publ. 2011; Glessner et. al., WO 2012027491 A1 (publ. 3/1/2012); Ghiron et. al., USP 7396326 B2 (patented 7/8/2008); and Manos, “Opinions on Drug Holidays in Pediatric ADHD”, Medscape Psychiatry, Expert Column, obtained from internet: https://www.medscape.org/viewarticle/519331, pp. 1-7, publ. 2005. The instant claims are drawn to a method of treating attention deficit hyperactivity disorder (ADHD) in a subject comprising administering fasoracetam to the subject who has at least one CNV in a subset of mGluR network genes selected from CNTN4, GRM8, MC4R, CTNNA2, SNCA, ADRA2A, GRM5, and CA8 wherein the fasoracetam is administered at a dose of 50-400 mg. once, twice, or three times daily. The claims of US ‘861 are drawn to a method of treating 22q deletion syndrome comprising administering an effective amount of fasoracetam to a subject with 22q deletion syndrome and ADHD, wherein the dose of fasoracetam is from 50-400 mg. delivered once, twice, or three times daily. Claim 10 of US ‘861 recites the subject to have at least one CNV in a mGluR network gene. Thus, both the instant claims and the claims of US ‘861 recite treating an ADHD patient with fasoracetam at the same dosages, wherein the patient has  at least one CNV in a mGluR network gene. Claim 8 of US ‘861 recites wherein after at least four weeks of treatment, the subject’s CGI-I score is 1 or 2, a limitation also recited by instant claim 2.
The claims of US ‘861 don’t recite: treating a patient with ADHD and a CNV in the mGluR genes recited by instant claim 1; further administering a stimulant as recited by instant claim 8; further providing non-pharmaceutical therapy as recited by instant claim 10; a washout of other ADHD medications as recited by instant claim 12; or detecting a CNV in the steps recited by instant claims 25-27 & 53-55. Notably, the instant claims don’t recite treating an ADHD patient who also has 22q deletion.
The additional steps of treating a patient with ADHD and a CNV in the mGluR genes recited by instant claim 1; further administering a stimulant as recited by instant claim 8; further providing non-pharmaceutical therapy as recited by instant claim 10; a washout of other ADHD medications as recited by instant claim 12; or detecting a CNV in the steps recited by instant claims 25-27 and 53-55 would have been prima facie obvious to the claimed method of US ‘861 in view of Glessner, Ghiron, and Manos. Glessner teaches methods of identifying association of rare recurrent genetic variations to ADHD, and methods of diagnosing and treatment of ADHD (Title & Abstract; p. 1, lines 11-14). Glessner further teaches the detection of the presence of at least one copy number variation (CNV) in a target polynucleotide wherein if CNV is present, the patient has an increased risk for developing ADHD (p. 2, lines 15-25). As Glessner teaches diagnosis of ADHD-associated CNVs (p. 16, line 7-p. 17, line 27), one of ordinary skill in the art would have understood Glessner to encompass treating a patient who has not yet been diagnosed with ADHD. Glessner teaches a method of treating ADHD in a patient having at least one prescribed SNP indicative of the presence of an ADHD-associated CNV by administering a therapeutically effective amount of at least one member of the piracetam family of nootropic agents (p. 3, lines 16-27). Glessner teaches loci associated with ADHD to include those in genes GRM8, CNTN4, CTNNA2, and GRM5 (p. 28, line 12-p. 29, see Table 2). Glessner teaches detection of the CNV by obtaining a biological sample from a patient, including a sample containing nucleic acids, isolating the sample, optionally amplifying the nucleic acid using PCR, and analyzing the nucleic acid for a CNV in one of the aforementioned genes (p. 8, lines 21-29; p. 16, line 7-p. 17, line 27). Glessner teaches the preferred nootropic for treating ADHD in patients determined to have a CNV in one of the genes taught in Table 13 is (+)-5-oxo-D-prolinepiperidinamide monohydrate (p. 64, lines 8-16; p. 98, claims 22 & 26); this compound is otherwise known as fasoracetam monohydrate (see Applicants’ specification, para [0050], [0094]). Glessner teaches symptoms of ADHD include hyperactivity, fidgeting, difficulty staying seated, interruptive behavior, acting before thinking, shifts activities, forgetfulness, carelessness, excessive talking, e.g., disruptive behavior (pp. 42-43, Table 9). CNVs include duplications and deletions (p. 28, Table 3A). Methylphenidate is taught as a drug for treating ADHD; this drug is a well-known stimulant. Glessner teaches assessment of children aged 6-17 years (p. 39, lines 5-7).
Ghiron teaches transcutaneous magnetic stimulation is used to treat patients suffering from various neurological disorders including attention deficit hyperactivity disorder (col. 4, line 48-col. 5, line 13, with emphasis on col. 4, lines 55-56). Ghiron further teaches transcutaneous magnetic stimulation to encompass repetitive transcranial magnetic stimulation and magnetic seizure therapy (col. 5, lines 15-21). Manos teaches a drug holiday as the conscious, deliberate suspension of medication, usually for a short time period, and that drug holidays are used to demonstrate the need for medication; temporarily remove side effects; and satisfy the notion of caregivers that medication shouldn’t be used if it can be avoided (p. 1, 2nd para). Manos teaches situations in which medication suspension is warranted includes washout periods before starting a new medication (p. 2, last sentence of 1st para). As the claims of US ‘861 are also drawn to treating patients with ADHD, it would have been prima facie obvious to have administered fasoracetam after a washout period of other ADHD medications, and to have further applied repetitive transcranial magnetic stimulation or magnetic seizure therapy to the treatment method, in view of the teachings of Manos and Ghiron. 
While the instant claims don’t recite treating a subject having ADHD and 22q deletion, Lo-Castro teaches DiGeorge syndrome, also known as 22q deletion syndrome to be caused by a hemizygous 22q11 deletion in the COMT gene, and that ADHD is present in 40% of patients with this condition (p. 457, see para 2.3). Thus, it would have been prima facie obvious to have applied the instantly claimed method to treating a subject having ADHD and 22q deletion. The instant claims and the method claimed in US ‘861 are therefore not patentably distinct.



Information Disclosure Statement
The IDS filed on 7/22/22 has been considered. 

Conclusion
Claims 1-6, 8-13, 15, 25-27, and 51-55 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627